Exhibit 4.2 WARRANT NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE ACT. THIS WARRANT (AS DEFINED BELOW) WAS SOLD IN A PRIVATE TRANSACTION, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE. Company: Edgewave, Inc., a Delaware corporation (OTCBB/OTCQB:EWVE) Number of Shares: Class of Shares: Common Stock, $0.01 par value per share Exchange Price: $0.35 per share Issue Date: January 30, 2012 Expiration Date: January 30, 2017 The term “Holder” shall initially refer to PFG Equity Investors, LLC, a Delaware limited liability company, which is the initial holder of this Warrant and shall further refer to any subsequent permitted holder of this Warrant from time to time. The Company does hereby certify and agree that, for the sum of $229.65 paid by Holder on the date hereof, which the parties agree is fair consideration for this instrument, Holder, or its permitted successors and assigns, hereby is entitled to exchange this instrument (“Warrant”) in Edgewave, Inc. (the “Company”) for Twenty-Four Thousand Seven Hundred Fifty (24,750) duly authorized, validly issued, fully paid and non-assessable shares of its Common Stock, $0.01 par value each, upon the terms and subject to the provisions of this Warrant.The shares of Common Stock issuable upon exchange of this Warrant are referred to herein as the “Warrant Stock”, and this Warrant and the Warrant Stock are collectively referred to herein as the “Securities”. Capitalized terms used but not defined in this Warrant have their meanings as set forth in that certain Loan and Security Agreement of even date herewith between the Company and Partners for Growth III, L.P.(the “Loan Agreement”). Section 1. Term, Price and Exchange of Warrant. 1.1Term of Warrant.This Warrant shall be exchangeable for a period of five (5) years from the Issue Date (hereinafter referred to as the “Expiration Date”). 1.2Exchange Price.The price per share at which the Warrant Stock is issuable upon exchange of this Warrant shall be $0.35, subject to Section 1.3 (a) hereof and subject to adjustment from time to time as set forth herein (the “Exchange Price”). 1.3Exercise of Warrant; Exchange of Warrant. (a)Subject to the terms and conditions hereof, this Warrant may be Exercised (as defined below), at any time or times on or after the Issue Date, but not after 5:00 p.m., Pacific Time, on the Expiration Date in whole or in part, upon surrender to the Company at its then principal offices in the United States of this Warrant (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof) (the "Warrant") to be Exercised or Exchanged, together with the form of election to Exchange or Exercise attached hereto as Exhibit A (the “Election”) duly completed and executed, and upon payment to the Company of the Exchange Price for the number of shares of Warrant Stock in respect of which this Warrant is then being exercised (an “Exercise”).In whole or in part in lieu of an Exercise, Holder may exchange this Warrant as set forth in the immediately preceding sentence and in the remainder of this Section 1.3 (an “Exchange”). (b)Upon an Exchange, the Holder shall receive Warrant Stock such that, without the payment of any funds, the Holder shall surrender this Warrant in exchange for the number of shares of Warrant Stock equal to “X” (as defined below), computed using the following formula: Y * (A-B) X A Where X
